Citation Nr: 1303156	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in July 2011 and February 2012 so that the appellant could be scheduled for a formal hearing before a member of the Board. 

In August 20012, a travel board hearing was held before the undersigned in North Little Rock, Arkansas.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming service connection for the cause of the Veteran's death.  In correspondence and testimony at the Board hearing in August 2012, she asserts that the Veteran's death is the result of exposure to the defoliant Agent Orange during his service in the Republic of Vietnam (RVN).  It is noted by the Board that service connection was in effect at the time of the Veteran's death for diabetes mellitus as a result of herbicide exposure while serving in the RVN.  As such, exposure to herbicides is conceded by the Board.  The appellant believes that the esophageal cancer that caused the Veteran's death was the result of herbicide exposure, or that heart disease as a result of service connected diabetes mellitus contributed to the Veteran's death.  

Review of the record shows that the death certificate reports the immediate cause of the Veteran's death to have been esophageal cancer.  Cancer of the esophagus is specifically listed as a disorder for which service connection is not presumed as a result of herbicide exposure.  See Notice, 75 Fed. Reg. 247 81,332-35 (Dec. 27, 2010).  This does not preclude the establishment of service connection from a contributory cause of death, apart from the primary cause, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of the disease primarily causing death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  

In response to the appellant's contentions that diabetes mellitus or residuals thereof, could have contributed to the Veteran's death, the Veteran's medical records were reviewed by a VA physician to ascertain if the Veteran's service-connected disabilities, primarily diabetes mellitus and diabetic peripheral neuropathy could have contributed to the Veteran's death.  In an October 2009 opinion, the physician reviewed the record and opined that the diabetes mellitus and residuals thereof did not play a role in accelerating the Veteran's death.  In that opinion, the physician referenced the Veteran's coronary artery disease, with ischemia and atrial fibrillation, without specifically stating whether the heart disease contributed to or accelerated death.  At that time, service connection was not in effect for coronary artery disease.  In August 2010, however, VA regulations were amended to include 

ischemic heart disease among the disabilities for which service connection may be presumed to be the result of herbicide exposure.  The term ischemic heart disease specifically includes atherosclerotic cardiovascular disease including coronary artery disease.  As the Veteran is presumed to have been exposed to herbicides while serving in the RVN, in order to afford the appellant every consideration, an additional opinion is now necessary to ascertain whether his coronary artery disease, including atrial fibrillation, may have contributed or accelerated his death.  

Finally, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Although the appellant was provided VCAA notice in September 2008, it is not apparent that all notifications mandated by the Court were provided at that time.  In view of the need for an additional medical opinion, additional notification should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are 

fully complied with and satisfied.  See also 38 C.F.R. § 3.159 and Hupp 21 Vet. App. at 342.  

2.  The RO/AMC should arrange for the Veteran's claims folder to be reviewed by the VA examiner who completed the October 2010 VA evaluation for a supplemental opinion.  The examiner should be requested to render an opinion regarding whether the Veteran's coronary artery disease may have contributed or accelerated his death.  The examiner should provide complete rationale for all conclusions reached.  If the VA examiner is not available, the Veteran's claims folder should be evaluated by another VA examiner so that the requested opinion may be obtained.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


